Citation Nr: 0726703	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, to include a tumor and chronic headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right forearm injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a leg disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a rib 
injury.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claims of 
entitlement to service connection for residuals of a back 
injury, residuals of a head injury, to include a tumor and 
chronic headaches, residuals of a right forearm injury, 
residuals of an injury to the ribs, a leg disability, and 
hypertension.  In August 2006, the veteran testified before 
the Board at a hearing was held at the RO.  In November 2006, 
the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The claim for service connection for residuals of a back 
injury was previously denied in a June 1988 rating decision.  
The RO declined to reopen the claim in September 1990; the 
veteran did not appeal either of these decisions.

2.  Evidence received since the September 1990 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection for residuals of a back injury.

3.  The claim for service connection for residuals of a head 
injury, to include a tumor and chronic headaches, was 
previously denied in a September 1990 rating decision.  The 
veteran did not appeal the decision.

4.  Evidence received since the September 1990 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection for residuals of a head injury, to include 
a tumor and chronic headaches.

5.  The claim for service connection for residuals of a right 
forearm injury was previously denied in a September 1990 
rating decision.  The veteran did not appeal the decision.

6.  Evidence received since the September 1990 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection for residuals of a right forearm injury.

7.  The claim for service connection for a leg disability was 
previously denied in a June 1988 rating decision.  The RO 
declined to reopen the claim in September 1990; the veteran 
did not appeal either of these decisions.

8.  Evidence received since the September 1990 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection for a leg disability.

9.  The claim for service connection for residuals of a rib 
injury was previously denied in a September 1990 rating 
decision.  The veteran did not appeal the decision.

10.  Evidence received since the September 1990 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection for residuals of a rib injury.

11.  The claim for service connection for hypertension was 
previously denied in a June 1988 rating decision.  The RO 
declined to reopen the claim in September 1990; the veteran 
did not appeal either of these decisions.

12.  Evidence received since the September 1990 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection for hypertension.


CONCLUSIONS OF LAW

1.  The June 1988 and September 1990 rating decisions that 
respectively denied service connection and declined to reopen 
the previously denied claim for service connection for 
residuals of a back injury are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for residuals of a back 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

3.  The September 1990 rating decision denied service 
connection for residuals of a head injury, to include a tumor 
and chronic headaches, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006).

4.  New and material evidence has not been received to reopen 
a claim for service connection for residuals of a head 
injury, to include a tumor and chronic headaches.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

5.  The September 1990 rating decision denied service 
connection for residuals of a right forearm injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2006).

6.  New and material evidence has not been received to reopen 
a claim for service connection for residuals of a right 
forearm injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).

7.  The June 1988 and September 1990 rating decisions that 
respectively denied service connection and declined to reopen 
the previously denied claim for service connection for a leg 
disability are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

8.  New and material evidence has not been received to reopen 
a claim for service connection for a leg disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

9.  The September 1990 rating decision denied service 
connection for residuals of a rib injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2006).

10.  New and material evidence has not been received to 
reopen a claim for service connection for residuals of a rib 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

11.  The June 1988 and September 1990 rating decisions that 
respectively denied service connection and declined to reopen 
the previously denied claim for service connection for 
hypertension are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

12.  New and material evidence has not been received to 
reopen a claim for service connection for hypertension.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claims had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In decisions respectively dated in June 1988 and September 
1990, the RO denied and declined to reopen the veteran's 
claims for service connection for hypertension and for 
residuals of injuries to the back and leg.  The September 
1990 decision also denied service connection for residuals of 
a head injury, to include a tumor and chronic headaches, 
residuals of a right forearm injury, and residuals of a rib 
injury.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  Thus, the 
decisions became final because the veteran did not file a 
timely appeal of either of the decisions.

The claims for entitlement to service connection for 
hypertension and residuals of injuries to the back, leg, 
head, ribs, and right forearm may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claims in June 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decisions consisted of post-service medical records and the 
veteran's own statements.  The veteran was informed that his 
service records were presumed to have been destroyed in a 
fire in 1973.  He was additionally informed that searches for 
service records from alternative sources had been 
unsuccessful.  The evidence of record showed that the veteran 
had hypertension, frequent headaches and tumor on his head 
that had been removed, and back and joint pain, including in 
his extremities.  The RO, however, found that there was no 
evidence that the veteran's hypertension or any residuals of 
injuries to the back, leg, head, ribs, and right forearm were 
related to service and the claims were denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claims.

In support of his application to reopen the claims, the 
veteran submitted private treatment records dated from March 
1974 to March 2005 and VA treatment records dated from May 
1995 to September 2005 that show that he received treatment 
for low back pain, frequent headaches, hypertension, 
arthritis in his right shoulder, and pain in his lower 
extremities associated with gout.  Other new evidence 
includes the veteran's statements, both in written form and 
in August 2006 testimony before the Board, wherein he alleges 
that his low back pain, frequent headaches, hypertension, and 
arthritis are related to his service.

The Board finds that new and material evidence sufficient to 
reopen the claims has not been received.  First, while the 
additionally submitted clinical records demonstrate that the 
veteran received treatment for low back pain, frequent 
headaches, hypertension, arthritis in his right shoulder, and 
pain in his lower extremities associated with gout, these 
records do not show that the veteran's low back pain, 
frequent headaches, hypertension, arthritis in his right 
shoulder, and pain in his lower extremities associated with 
gout were incurred in or aggravated by his active service.  
Accordingly, they are largely cumulative of evidence already 
of record, and do not constitute evidence that raises a 
reasonable possibility of substantiating the claims.  The 
claims for service connection therefore cannot be reopened on 
the basis of this evidence.  See 38 C.F.R. § 3.156(a).  The 
evidence at the time of the previous final denial showed that 
the veteran had low back pain, frequent headaches, 
hypertension, arthritis in his right shoulder, and pain in 
his lower extremities associated with gout, so the new 
evidence showing that the veteran received treatment for 
these disabilities does not relate to any unestablished facts 
necessary to substantiate the claims.

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  While the 
veteran can attest to his symptoms (including worsening of 
symptoms) that he experienced, he lacks the medical 
competence to relate his hearing loss in the left ear to his 
service.  Additionally, the veteran's statements are mainly 
cumulative of those considered at the time of the last final 
decision on this issue.

Although the veteran has submitted new evidence that was not 
before the RO in September 1990, this new evidence is not 
material to the claims and does not warrant reopening of the 
previously denied claims.  In light of the evidence, it is 
the determination of the Board that new and material evidence 
has not been submitted.  The new evidence does not show the 
existence of any of the claimed disabilities and does not 
provide competent evidence of a nexus between any of the 
claimed disabilities and the veteran's service.  Therefore, 
the new evidence is not material.  Thus, the claims for 
service connection for residuals of a back injury, residuals 
of a head injury, to include a tumor and chronic headaches, 
residuals of a right forearm injury, residuals of an injury 
to the ribs, a leg disability, and hypertension are not 
reopened and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in December 2006; a rating 
decision in February 2005; a statement of the case in 
September 2005; and a supplemental statement of the case in 
March 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  
Additionally, at the time of the prior final denial of the 
claim in September 1990, VA informed the veteran that his 
claim was denied because he had failed to submit evidence 
that demonstrated a causal relationship between his 
disabilities and his period of service.  This communication, 
in addition to the above correspondence, satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the May 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.










	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of a back injury remains 
denied because new and material evidence has not been 
received to reopen the claim.

Service connection for residuals of a head injury, to include 
a tumor and chronic headaches remains denied because new and 
material evidence has not been received to reopen the claim.

Service connection for residuals of a right forearm injury 
remains denied because new and material evidence has not been 
received to reopen the claim.

Service connection for a leg disability remains denied 
because new and material evidence has not been received to 
reopen the claim.

Service connection for residuals of a rib injury remains 
denied because new and material evidence has not been 
received to reopen the claim.

Service connection for hypertension remains denied because 
new and material evidence has not been received to reopen the 
claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


